Notice of Pre-AIA  or AIA  Status

This Final Office Action is in response to Applicant's amendments and arguments filed May 17, 2022.  Applicant has amended claims 1-2, 4 and added claims 11-12.  Currently, claims 1-12 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-12 are withdrawn in light of applicant’s amendments to claims 1, 2, 4.

Response to Arguments

Applicants arguments submitted on 5/17/22 have been considered but are moot in light of the newly cited Priebatsch reference.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey et al. (US 2018/0211300 A1) (hereinafter Tovey) in view Xu et al. (US 2020/0226523 A1) (hereinafter Xu) in view of Priebatsch (US 2017/0098264 A1)

Claim 1:
Tovey, as shown, discloses the following limitations of claim 1:
A system for managing performance of a service establishment, the service establishment having a plurality of servers and a plurality of customers therein, each server having a server queue containing zero or more customers, wherein the server takes an order from each customer in the server queue when the customer is at the head of the server queue, the system comprising: an order input interface for obtaining orders from the servers as the servers take orders from the customers (see para [0013], "the computing devices 115a-115d may be cash registers or other checkout devices and can each be associated with a location for customer checkout at a commercial retail facility." and Fig 1, showing a plurality of lanes with a different amount of customers in each lane where checking out can be considered equivalent placing an order for a customer based on obviousness to one of ordinary skill in the art); 
one or more digital video cameras positioned and configured to capture video of the server queues (Fig 1, where 110a and 110b are imaging devices capturing images of the queues); 
a public view monitor viewable by the customers (see para [0014], " The computing system 150 may communicate with each of the computing devices 115a-115d and each of the one or more display devices 112a-112d," and Fig 1, where 112a-d are the public view monitors and see para [0023], "The one or more displays 112a-112d, 113 can display calculated wait times for some or all of the computing devices 115a-115d. In one embodiment, the one or more displays 112a-112d can identify inactive computing devices from among the computing devices 115a-115d. For example, in one embodiment, the displays can indicate which checkout lanes are closed."); 
a customer tracking processor configured to: for each server queue including at least one customer: receive video data from at least one of the digital video cameras of the server queue (see para [0012], "he imaging devices 110a-110c can be any suitable imaging device configured to capture images as described herein and can acquire motion images (video) or still images."); 
identify…customer in the server queue and the server by analysis of the video data (see para [0017], "In a further embodiment, both the number of customers in the line and the number of carts in the line may be used in determining the waiting customer measurement. The image analysis module determines a value for the identified parameters (i.e. the number of carts/customers, etc.) based on pre-determined criteria. For example, the number of carts/customers in a line may lead to a time value being assigned based on past historical averages in the facility for the particular value. The determined waiting customer measurement may be combined with other values in the final calculation of a wait time for a computing device in the facility."); 
calculate expected wait time for the server queue (see para [0016], " As discussed further below, image analysis module 152 can analyze the image to determine at least one of a waiting customer measurement, a cart fullness value, and a product category for at least one product in a customer's cart in an embodiment. Some of the properties of the analyzed image, such as the waiting customer measurement, can be determined for each of the computing devices 115a-115d. Some of the properties of the analyzed image, for example, the cart fullness value and product category, can be determined for each waiting customer 120 in line at each computing device 115a-115d. The image analysis module 152 can calculate a wait time for each of the computing devices using one or more of the waiting customer measurement, cart fullness value, product category or categories, and personnel data in the database 154 as well as a mobile application usage determination (described below)."); and 
display the expected wait time on the public view monitor (see para [0023], "The one or more displays 112a-112d, 113 can display calculated wait times for some or all of the computing devices 115a-115d.).
Tovey, however, does not specifically disclose tracking each customer’s progress in the server queue by analysis of the video data. In analogous art, Xu discloses the following limitations:
a management monitor viewable by one or more managers of the service establishment (see para [0059]-[0060], "a warning can be sent to a manager to open up more points-of-service and form additional queues to reduce the average wait times. In one or more embodiments, the calculated approximate wait time of the last person in the queue, or an average wait time for all the people in a particular queue can be compared to a threshold wait time to determine if the wait time for the queue is excessive. If the calculated wait time is at or above the threshold wait time, a warning can be sent to a manager, for example, by text, e-mail, or robocall. The warning may be displayed on a computer monitor of the system. In response, the manager can assign one or more additional workers to a point-of-service to increase the number of queues and reduce the wait times on each of the queues. The manager may be at a location different than the location of the workers."); and 
track each customer’s progress in the server queue by analysis of the video data (see para [0057], " In one or more embodiments, the persons in each identified queue can be tracked until they become moving people. Each person can be tracked for each time they move and the distance moved from their previous position to determine tracklets (e.g., a vector with distance and direction for each intermittent move). In various instances, a person will move from their position in the queue to the approximate position of the person directly ahead of them in the queue. While persons moving up in a queue may be identified as moving for some small duration, they will subsequently be recognized as being still at a different position within the same queue at a subsequent time. The time between each such move and the distance moved can be used to calculate a velocity. The distance between the representative person and the anchor point of the queue they are identified with can be used to calculate an approximate wait time. The same velocity can be used to calculate an approximate wait time for each person in the queue.");
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Xu with Tovey because tracking the customer progress enables more effective real-time monitoring to control events (see Xu, para  [0002]-[0003]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of detecting excessive customer wait times as taught by Xu in the method for assessing wait times in a facility of Tovey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Tovey and Xu do not specifically disclose identify each customer in the server queue.  In analogous art, Priebatsch discloses the following limitations:
identify each customer in the server queue…( see para [0085], " The transaction server 106 is able to compare the time between the user U's first “check in” at the transmitter 114 located at the merchant's location and the time of the order to determine how long the user U waited at the merchant location before placing the order (in a fourth step 548). By comparing data from several users over a set time interval, the transaction server 106 is able to determine the average “wait time” or “line time” between the time that a user enters the location and the time the user is able to initiate payment for a placed order (in a fifth step 550). As noted above, this wait time or line time information can be displayed in connection with merchant availability or merchant selection option information displayed within app 213 or 214.");
calculate, for each customer in one of the server queues, the customer’s wait time from the time the customer enters the server queue until the time the server takes the customer’s order and enters the order via the order input interface (see para [0085], " The transaction server 106 is able to compare the time between the user U's first “check in” at the transmitter 114 located at the merchant's location and the time of the order to determine how long the user U waited at the merchant location before placing the order (in a fourth step 548). By comparing data from several users over a set time interval, the transaction server 106 is able to determine the average “wait time” or “line time” between the time that a user enters the location and the time the user is able to initiate payment for a placed order (in a fifth step 550). As noted above, this wait time or line time information can be displayed in connection with merchant availability or merchant selection option information displayed within app 213 or 214." And see para [0085], showing order at merchant POS system)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Priebatsch with Tovey and Xu because identifying a wait for time for each user enables a business to have more accurate and specific ordering and purchasing behavior at a merchant's point of sale to correlate customer behavior (see Priebatsch, para  [0005]-[0007]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the payment processing system as taught by Priebatsch in the Tovey and Xu combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:
Further, Tovey discloses the following limitations:
wherein the customer tracking processor is further configured to: calculate the average customer wait time for each server queue as the average of the customer wait times for customers in the server queue who ordered within a previous pre-determined period of time (see para [0017], " For example, the number of carts/customers in a line may lead to a time value being assigned based on past historical averages in the facility for the particular value. The determined waiting customer measurement may be combined with other values in the final calculation of a wait time for a computing device in the facility.")
Tovey, however, does not explicitly disclose displaying the average customer wait time for each server queue on the management monitor.  In analogous art, Xu discloses the following limitations:
display the average customer wait time for each server queue on the management monitor (see para [0018], "A manager also may not have a good view of a customer service area, so may underestimate the number of people waiting and their wait times. Having a system that can calculate wait times of multiple customers waiting for service and alert the manager, when such wait times have exceeded a threshold before customers become upset, can help a business maintain customer satisfaction and reduce complaints.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of detecting excessive customer wait times as taught by Xu in the method for assessing wait times in a facility of Tovey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:
Tovey does not explicitly disclose wherein the system further comprises a rules-based recommendations engine wherein the recommendations engine is configured to recommend to restaurant managers adjusting staffing levels to achieve a target average wait time.  In analogous art, Xu discloses the following limitations:
wherein the system further comprises a rules-based recommendations engine wherein the recommendations engine is configured to recommend to restaurant managers adjusting staffing levels to achieve a target average wait time (see para [0060], " the manager can assign one or more additional workers to a point-of-service to increase the number of queues and reduce the wait times on each of the queues")

Claim 11:
Tovey and Xu do not specifically disclose wherein the service establishment is a quick serve restaurant. In analogous art, Priebatsch discloses the following limitations:
wherein the service establishment is a quick serve restaurant (see para [0003], showing ordering system can be for quick server fast food restaurants)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the payment processing system as taught by Priebatsch in the Tovey and Xu combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:
Further, Tovey discloses the following limitations:
wherein the service establishment is a retail store (see para [0013], "the computing devices 115a-115d may be cash registers or other checkout devices and can each be associated with a location for customer checkout at a commercial retail facility. ")

Claims 2, 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey, Xu and Priebatsch, as applied above, and further in view of Bernal et al. (US 2016/0155328 A1) (hereinafter Bernal)

Claim 2:
	Further, Tovey discloses the following limitations:
wherein the customer tracking processor is further configured to calculate, for each server queue, by analyzing the video data showing the server queue, the number of customers in the server queue (see para [0017], "the waiting customer measurement is determined by the image analysis module analyzing data contained within one or more images captured by imaging devices in a facility. For example, the waiting customer measurement can be related to the number of customers waiting in a line at a computing device. In another embodiment, the waiting customer measurement may reflect the number of shopping carts in a line at a computing device. In a further embodiment, both the number of customers in the line and the number of carts in the line may be used in determining the waiting customer measurement."), and an average order time for each customer in the server queue who have ordered within a previous predetermined period of time (see para [0017], "The image analysis module determines a value for the identified parameters (i.e. the number of carts/customers, etc.) based on pre-determined criteria. For example, the number of carts/customers in a line may lead to a time value being assigned based on past historical averages in the facility for the particular value."), and wherein the expected wait time for a server queue is calculated as the average order time for the server queue multiplied by the number of customers in the server queue (see para [0017], " see para [0017], " the number of carts/customers in a line may lead to a time value being assigned based on past historical averages in the facility for the particular value. The determined waiting customer measurement may be combined with other values in the final calculation of a wait time for a computing device in the facility")
Tovey, Xu and Priebatsch, however, do not specifically disclose wherein the order time is the duration between the time the customer reaches the head of the server queue and the time the customer’s order is entered into the system.  In analogous art, Bernal discloses the following limitations:
wherein the order time is the duration between the time the customer reaches the head of the server queue and the time the customer’s order is entered into the system (see para [0018], "In one embodiment, order time may refer to the actual time to place the order. In another embodiment, the order time may refer to a service time or a wait time. In other words, order time may be defined as one or more of the following when discussed below: time to wait to place an order, time to place the order, time for food preparation for a given order, time to wait to receive an order, and the like."),
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bernal with Tovey, Xu and Priebatsch because implementing the lane analysis with drive-thru restaurants provides another real world use for managers to be able to improve productivity for a restaurant (see Bernal, para  [0003]-[0005]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automated side-by-side drive thru load balancing as taught by Bernal in the Tovey, Xu and Priebatsch combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 6-7:
Tovey, Xu and Priebatsch do not explicitly disclose a drive-in queue.  In analogous art, Bernal discloses the following limitations:
wherein the service establishment comprises a restaurant and a drive-in queue located outside of and proximate to the restaurant, wherein a drive- in order station is located proximate to the head of the drive-in queue, the drive-in order station having a drive-in cashier located therein, the drive-in queue having a plurality of vehicles queued therein, each vehicle having a driver, wherein when each vehicle reaches the head of the drive-in queue the drive-in cashier takes a food order from the driver of the vehicle and enters the food order via the order input interface (Fig 1, showing a restaurant with drive through having multiple vehicles in a queue), wherein the system further comprises: a drive-in video camera positioned and configured to capture drive-in video data of the vehicles in the drive-in queue and provide the drive-in video data to the customer tracking processor (see para [0021]-[0024] and Fig 1, 114, showing video camera for capturing video data of the vehicles/customers); and
an exterior monitor viewable by drivers of vehicles approaching the service establishment prior to entering the drive-in queue (see para [0025], "In one embodiment, a broadcasting module 116 may be located at an entrance of the drive-thru 100. In one embodiment, the broadcasting module 116 may be a display that indicates to the entering car 120 which lane the car 120 should enter. For example, the broadcasting module 116 may display a right arrow and a left arrow, a light indicating which lane the car should enter, words indicating “right lane” or “left lane,” and the like. In addition, or alternatively, the broadcasting module 116 may include an estimated overall wait time for the each lane." and Fig 1, 116),
wherein the customer tracking processor is further configured to: receive drive-in video data from the drive-in video camera of the drive-in queue (see para [0027], "In one embodiment, the AS 112 may calculate an estimated order time for the car 120 entering the drive-thru 100 based on an analysis of the video images captured by the video camera 114. In one example, video images may be analyzed to determine a size of the vehicle or a class of the vehicle. As noted above, in one embodiment, the order time may be defined as the duration of time to receive an order the car 120. For example, for the embodiment related to a drive-thru restaurant, the order may be a food order, drink order or a combination of both. In another example, for the embodiment of a grocery store, the order may be a product pick up time, and the like."); 
track each vehicle’s progress in the drive-in queue by analysis of the drive-in video data (see para [0042], "the incoming traffic detection module 204 may detect and count the number of cars entering each lane 102 and 104 of the drive-thru 100. For example, based on the identification of one or more cars of the video image by the video analysis module 202, the incoming traffic detection module 204 may detect each incoming car in each lane 102 and 104. In addition, the incoming traffic detection module 204 may track the information associated with each car that enters the lanes 102 and 104 obtained by the video analysis module 202."); 
calculate an expected drive-in wait time for the drive-in queue (see para [0031], "the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item."); and 
display the expected drive-in wait time on the exterior monitor; and display on the exterior monitor the expected drive-in wait time for the server queues (see para [0025], "the broadcasting module 116 may include an estimated overall wait time for the each lane.").	
wherein the customer tracking processor is further configured to display, on the management monitor, video of the customers in the server queues received from the digital video cameras, and, for each customer, the duration of time that the customer has been in one of the server queues (see para [0022], "the video camera 114 may send video images to an application server (AS) 112. The video camera 114 may be in communication with the AS 112 via a wired or wireless connection. In one embodiment, the AS 112 may be located inside the restaurant 110 or another remote location." and see par [0026], "The AS 112 may make a recommendation based upon an estimated order time that is calculated based on analysis of video images received from the video camera 114 and previously estimated order times for each vehicle already in the drive-thru 100. The AS 112 may send the broadcasting module 116 the appropriate recommendation and the broadcasting module 116 may display the corresponding recommendation to the entering car 120." and para [0039], Fig 4, showing that the AS server is a computer that can output the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automated side-by-side drive thru load balancing as taught by Bernal in the Tovey, Xu and Priebatsch combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 8-9:
Tovey, Xu and Priebatsch do not explicitly disclose a drive-in queue.  In analogous art, Bernal discloses the following limitations:
wherein the customer tracking processor is further configured to calculate, by analyzing the drive-in video data, the number of vehicles in the drive-in queue, and an average drive-in order time for each vehicle in the drive-in queue whose driver ordered within a previous predetermined period of time (see para [0031]-[0032], "al order data that may be used to calculate the estimated order time based on the analysis of the video images performed by the AS 112. For example, the historical order data may include an average order size for different car sizes, different class types of a vehicle, different makes and models of cars, and the like. The average order size may include a typical order that includes different food items that are typically ordered for a particular car size, car class, and/or a make and model. The DB 118 may contain an estimated time to prepare each food item that the restaurant 110 prepares. Based on the typical order, the AS 112 may calculate an estimated order time for the car 120. In one embodiment, the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item. The historical order data may also include an average order size based on different types of individuals (e.g., an adult or a child). The average order size may include a typical order for an adult or a child. The typical order for different types of individuals may be used to estimate an order time and to estimate a wait time based on the estimated time to prepare each food item." and see para [0036]),
wherein the drive-in order time is the duration between the time the vehicle reaches the head of the drive-in queue and the time the driver’s order is entered into the system (see para [0018], "In one embodiment, order time may refer to the actual time to place the order. In another embodiment, the order time may refer to a service time or a wait time. In other words, order time may be defined as one or more of the following when discussed below: time to wait to place an order, time to place the order, time for food preparation for a given order, time to wait to receive an order, and the like."), and 
wherein the expected drive-in wait time for the drive-in queue is calculated as the average drive-in order time for the drive-in queue multiplied by the number of vehicles in the drive-in queue (see para [0035], " the estimated order time for each car in the first lane 102 may be added together to calculate the first lane overall estimated wait time and the estimated wait time for each car in the second lane 104 may be added together to calculate the second lane overall estimated wait time.")
wherein the customer tracking processor is further configured to: for each vehicle in the drive-in queue, calculate, by analysis of the drive-in video data, the vehicle’s drive-in wait time from the time the vehicle enters the drive-in queue until the drive-in cashier takes the food order of the driver of the vehicle and enters the food order via the order input interface (see para [0018], "order time may refer to the actual time to place the order. In another embodiment, the order time may refer to a service time or a wait time. In other words, order time may be defined as one or more of the following when discussed below: time to wait to place an order, time to place the order, time for food preparation for a given order, time to wait to receive an order, and the like." and see para [0044], " In one embodiment, the vehicle service time estimation module 206 may calculate an estimated order time for a vehicle. For example, based on historical order data and the type of information collected by the video analysis module 202, the vehicle service time estimation module 206 may calculate the estimated order time for a vehicle." );
calculate the average drive-in wait time for vehicles whose drivers ordered within a previous predetermined period of time (see para [0044], "In one embodiment, the vehicle service time estimation module 206 may calculate an estimated order time for a vehicle. For example, based on historical order data and the type of information collected by the video analysis module 202, the vehicle service time estimation module 206 may calculate the estimated order time for a vehicle. As discussed above, the estimated order times may be based on an average order obtained from the historical order data for a type of vehicle, a class of vehicle, a number of people in the vehicle, a customer identified based on a license plate number of the vehicle, an order received in advance via a mobile application, and the like." );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automated side-by-side drive thru load balancing as taught by Bernal in the Tovey, Xu and Priebatsch combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bernal further discloses displaying the average drive-in wait time for the drive-in queue and the average drive-in wait time for vehicles (see see para [0054], ". As a result, the broadcasting module 116 may direct the vehicle by displaying the proper recommendation to an incoming car so that the car may select the fastest drive-thru lane between the lanes 102 and 104. In one example, the recommendation module may also display the overall estimated wait time associated with the lane 102 or 104 that the vehicle is directed to.") but does not explicitly disclose displaying this information on the manager monitor.  Xu disclose the management monitor for displaying customer wait time at para [0018], [0059]-[0060].  It would have been obvious to one of ordinary skill in the art that such a management monitor of Xu could display the drive in wait time shown in Bernal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of detecting excessive customer wait times as taught by Xu in the method for assessing wait times in a facility of Tovey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey, Xu and Priebatsch, as applied above, and further in view of Fugman et al. (US 2012/0296686 A1) (hereinafter Fugman)

Claim 3:
Tovey, Xu and Priebatsch do not specifically disclose wherein the customer tracking processor is further configured to display on the public view monitor the number of customers in each server queue.  In analogous art, Fugman discloses the following limitations:
wherein the customer tracking processor is further configured to display on the public view monitor the number of customers in each server queue (see para [0063], "In some embodiments, section 610 can also display the number of customers waiting in line before the user.' and Fig 6)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Fugman with Tovey, Xu and Priebatsch because displaying the number of customers in the queue provides more information for customers to make a decision in a business establishment (see Fugman, para  [0003]-[0004]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for requesting service as taught by Fugman in the Tovey, Xu and Priebatsch combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey, Xu and Priebatsch, as applied above, and further in view of Svenson et al. (US 10,943,311 B1) (hereinafter Svenson)

Claim 5:
Tovey, Xu and Priebatsch do not specifically disclose wherein for a first customer at the head of a server queue with a second customer immediately behind the first customer in the server queue, the time the server takes the first customer’s order and enters the order via the order input interface is deemed to be the time that the second customer reaches the head of the server queue.  In analogous art, Svenson discloses the following limitations:
wherein for a first customer at the head of a server queue with a second customer immediately behind the first customer in the server queue, the time the server takes the first customer’s order and enters the order via the order input interface is deemed to be the time that the second customer reaches the head of the server queue (col 46, "At 1510, a payment processor determines a wait time for the second customer, where the wait time indicates the average time taken for the second customer to move to the position of the first customer in the queue. In another example, wait-time, additionally or alternatively, indicates the time taken to fire off the order placed by the customer." which shows a second customer moving to head of the line and the time the order being placed is tracked in the interface as shown in Figs 4D, 5)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Svenson with Tovey, Xu and Priebatsch because including the next customer at the head of the line in determining order time provides a way for a brick and mortar retailer to more effectively understand and then minimize waiting in queues (see Svenson, col 1, line 5-42).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the order fulfillment system as taught by Svenson in the Tovey, Xu and Priebatsch combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2007128386 A
Iqbal et al. "Reducing Customer Wait Time at a Fast Food Restaurant on Campus"

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624